PER CURIAM.
This is an appeal from an order, summarily denying appellant’s motion for post-conviction relief. We reverse and remand.
The dissent in Sobel v. State, 437 So.2d 144 (Fla.1983), spelled out originally what allegedly occurred here. In our view appellant is entitled to an evidentiary hearing upon her sworn, forty-four page motion. Knight v. State, 394 So.2d 997 (Fla.1981). Upon remand, counsel shall be appointed to represent appellant in the trial court. Appellate counsel is unnecessary for the current review.
HERSEY, C.J., and LETTS and GLICKSTEIN, JJ., concur.